        Case 2:18-cv-01010-LSC Document 57 Filed 03/30/20 Page 1 of 3                       FILED
                                                                                   2020 Mar-30 PM 02:14
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


               THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA, et al. )
ex rel. BROOKS WALLACE,          )
ROBERT FARLEY, and               )
MANUEL FUENTES,                  )
                                 )
           Plaintiffs,           )               CIVIL ACTION NUMBER
                                 )                 2:18-CV-01010-LSC
       v.                        )
                                 )                         Opposed
EXACTECH, INC.,                  )
                                 )
           Defendant.            )
                                 )

  EXACTECH, INC.’S MOTION TO DISMISS RELATORS’ AMENDED
                       COMPLAINT

      Defendant Exactech, Inc. (“Exactech”) respectfully moves the Court,

pursuant to Rules 8(a), 9(b), and 12(b)(6) of the Federal Rules of Civil Procedure,

to dismiss with prejudice the Amended Complaint that Relators Brooks Wallace,

Robert Farley, and Manuel Fuentes (“Relators”) filed under the qui tam provisions

of the False Claims Act, 31 U.S.C. §§ 3729–33 (the “FCA”), the Anti-Kickback

Statute, 42 U.S.C. § 1320a-7b (the “AKS”), and related state analogues (“state

FCA statutes”).

      As demonstrated in the accompanying Memorandum of Law in Support of

Exactech, Inc.’s Motion to Dismiss the Amended Complaint, Relators’ Amended

Complaint remains a shotgun pleading full of conclusory, vague, and immaterial

facts unconnected to any cause of action. Furthermore, Relators fail to allege a

                                         1
        Case 2:18-cv-01010-LSC Document 57 Filed 03/30/20 Page 2 of 3



short and plain statement of their claims showing that they are entitled to relief, as

required under Rule 8(a). The allegations in the Amended Complaint, even if

assumed to be true, do not state plausible claims upon which relief can be granted

and must be dismissed pursuant to Rule 12(b)(6). Relators also have failed to state

with particularity their claims alleging false and fraudulent claims under the FCA,

the AKS, and the state FCA statutes, and their Amended Complaint fails to satisfy

the heightened pleading requirements of Rule 9(b).

      For all of the foregoing reasons, and for those stated in Exactech’s

Memorandum of Law, Exactech moves the Court to dismiss the Amended

Complaint with prejudice.

      Respectfully submitted this 30th day of March, 2020.

                                     HOGAN LOVELLS US LLP

                                     /s/ Jessica Black Livingston
                                     Thomas Beimers (pro hac vice)
                                     80 South Eighth Street, Suite 1225
                                     Minneapolis, MN 55402
                                     Telephone: (612) 402-3000
                                     FAX: (612) 402 3001
                                     E-mail: thomas.beimers@hoganlovells.com

                                     Jessica Black Livingston (pro hac vice)
                                     Cory Wroblewski (pro hac vice)
                                     1601 Wewatta Street, Suite 900
                                     Denver, Colorado 80202
                                     Telephone: (303) 899-7300
                                     FAX: (303) 899-7333
                                     E-mail: jessica.livingston@hoganlovells.com
                                     E-mail: cory.wroblewski@hoganlovells.com
                                           2
        Case 2:18-cv-01010-LSC Document 57 Filed 03/30/20 Page 3 of 3




                                     With permission:

                                     /s/ Brandon K. Essig
                                     Brandon K. Essig
                                     Lightfoot, Franklin & White LLC
                                     The Clark Building
                                     400 20th Street North
                                     Birmingham, AL 35203
                                     Telephone: (205) 581-0700
                                     E-mail: bessig@lightfootlaw.com

                                     Attorneys for Defendant Exactech, Inc.


                          CERTIFICATE OF SERVICE

      I hereby certify that on this 30th day of March, 2020, I electronically filed

the foregoing with the Clerk of the Court using the CM/ECF system, which will

send notice of such filing to all attorneys of record.

                                     /s/ Jessica Black Livingston
                                     Jessica Black Livingston




                                           3
